COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



BILLIE JARMON,
  CYNTHIA JARMON, AND ALL OTHER OCCUPANTS OF 329 SUFFOLK DR., GRAND PRAIRIE,
  TEXAS 75052,
 
                           
  Appellants,
 
v.
 
FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A
  FANNIE MAE,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 
§
 


 
No. 08-12-00213-CV
 
Appeal from the
 
County
  Court at Law No. 4 
 
of Dallas
  County, Texas 
 
(TC# CC-12-02297-D)
  
 



 
MEMORANDUM
 OPINION
            This
case is before the Court on our own motion to determine whether it should be
dismissed for want of prosecution.  We
dismiss.
            On
August 23, 2012, Appellants requested that this Court delay dismissal of their
appeal while they sought new counsel.  The
Clerk of this Court notified Appellants that the Court would retain the case on
its docket and permit Appellants forty-five (45) days from the date of the
Clerk’s letter to retain new counsel.  In
a follow-up letter, the Clerk of this Court notified Appellants that, as of
October 22, 2012, no response from Appellants regarding new counsel had been
received, and informed Appellants of the Court’s intent to dismiss their appeal
for want of prosecution within ten (10) days from the date of that letter
unless any party could show grounds to continue the appeal, pursuant to Rule
42.3 of the Texas Rules of Appellate Procedure. 
No party responded to this letter.
            Pursuant
to Tex.R.App.P. 42.3 (b) and (c)
we dismiss this case for want of prosecution.
 
 
November 28, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.